DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s response dated 3/1/2021 has been entered. No claims have been amended or added. Claims 5 and 12-14 were previously cancelled. This leaves claims 1-4, 6-11 and 15-20 currently active and pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ficke (US 6,126,784), in view of Vinson et al. (US 6,420,013), and in view of Cohen et al. (US 2013/0344012).
Regarding claims 1-4, Ficke teaches a fiber web (Ficke column 7, lines 23-27) with a soft surface (Ficke column 4, lines 21-26) with one or more softening agents of petroleum based (e.g. paraffin wax, petrolatum) (Ficke column 2, lines 33-38) and/or non-petroleum based (e.g. quaternary ammonium compounds, silicones, fatty esters) (Ficke col 2, ln 28-37; col 5, ln 1-11; col 28, ln 50-58) and that the softening agent can be applied to a dry or semi-dry web (Ficke column 6, lines 13-20
Applicant’s specification at paragraph [0044] states that raised areas may be called knuckles and recessed areas may be called pillows, or vice versa. Therefore, as a matter of claim interpretation, a raised area may be either of a knuckle or a pillow, and a recessed area may be either of a knuckle or pillow.
Ficke chooses to call the raised areas pillows, analogous to Applicant’s claimed knuckle, and the recessed areas knuckles, analogous to Applicant’s claimed pillows.
Ficke teaches that the softening agent may be applied in a pattern, such as by printing, but does not explicitly state that the softening agent is isolated to either their pillows (Applicant’s ‘knuckles’) or their knuckles (Applicant’s ‘pillows’).
Ficke is silent with respect to the softening agent being disposed specifically on the raised (‘knuckle’) regions and to the softening agent being a metathesized unsaturated polyol ester. 
Ficke and Vinson are related in the field of paper products that have been creped or otherwise embossed and have had softening agents applied. Vinson teaches that when the softening agent is applied to the surface of the raised portions of the web, lower/smaller amounts of softening agent may be utilized (Vinson col. 6, lines 12-34). It would therefore be obvious to one of ordinary skill in the art to modify the location of the targeted location softening agent of Ficke to be particularly at the surface of the raised portions of the web as taught by Vinson because this would allow for a softened web which requires less softening agent.
Ficke in view of Vinson remains silent with respect to the softening agent being a metathesized unsaturated polyol ester.
Ficke in view of Vinson and Cohen are related in the field of personal care items. Cohen teaches a metathesized natural oil (Cohen abs, para [0002]) where the oil may be obtained from natural oils such as vegetable oil, algae oil, and animal fats (Cohen para [0009]). Further Cohen para [0009]). The metathesized oil has a number average molecular weight of from about 100 g/mol to about 150,000 g/mol, a weight average molecular weight of about 1,000 g/mol to about 100,000 g/mol, a z-average molecular weight of from about 5,000 g/mol to about 1,000,000 g/mol, a polydispersity of from about 1 to about 20 (Cohen para [0073]), and metathesis repeating units of the polyol ester is from 1 to 100 (Cohen para [0028]). The oils may be metathesized one or more times (Cohen para [0072]). The metathesized oils may be incorporated into wipes, softeners and other uses (Cohen para [0077-0078]). Cohen further teaches that the metathesized oils are an environmentally friendly alternative to petroleum derived hydrocarbons (Cohen para [0002]). It would be obvious to one of ordinary skill in the art to apply the metathesized natural oil of Cohen to the surface of the fiber web of Ficke in view of Vinson as an environmentally friendly alternative to petroleum based materials.
Further, as the fibrous web of Ficke in view of Vinson in further view of Cohen possesses the same metathesized unsaturated polyol ester, formed from the same natural oils, with the same number average molecular weight, weight average molecular weight, Z-average molecular weight, and the same polydispersity index as taught by Applicant in their as-published specification, such as at paragraphs [0067] and [0113] as well in claims 2, 3, and 4. Therefore, the fibrous web of Ficke in view of Vinson in further view of Cohen would be expected to have the same slip stick coefficient of friction and the same TS7 softness value as claimed. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not 
Finally, as Ficke in view of Vinson in further view of Cohen teaches the same metathesized polyol ester from the same base oils as above, the metathesized polyol esters of Cohen would be expected to have an overlapping iodine value as claimed.
Regarding claim 6, Ficke in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke further teaches the inclusion of quaternary ammonium compounds for softening (Ficke column 5, lines 9-11; column 14, lines 59-65).
Regarding claim 7, Ficke in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke in view of Cohen teaches a softened fibrous web as above for claim 1. Ficke teaches additional lotions may be included (Ficke column 5, lines 1-6). 
Regarding claim 8, Ficke in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke further teaches that the fibrous structure may be through-air-dried (Ficke column 6, lines 58-62). Further, the method of drying is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 9, Ficke in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke teaches that the fibrous structure may be dried, which may be considered “conventional” (Ficke column 7, lines 40-47). Further, the method of drying is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 10 and 11, Ficke in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke teaches that the fibrous structure may be creped (Ficke column 7, lines 40-47). Creping by belt versus fabric is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 15 and 16, Ficke in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke teaches sanitary disposable paper products such as facial tissues, toilet paper, absorbent towels, diapers, etc. (Ficke column 1, lines 16-22).
Regarding claim 17, Ficke teaches a fiber web (Ficke column 7, lines 23-27) with a soft surface (Ficke column 4, lines 21-26) where the softening agent can be petroleum based (e.g. paraffin wax, petrolatum) (Ficke column 2, lines 33-38) and/or non-petroleum based (e.g. quaternary ammonium compounds, silicones, fatty esters) (Ficke col 2, ln 28-37; col 5, ln 1-11; col 28, ln 50-58) and that the softening agent can be applied to a dry or semi-dry web (Ficke column 6, lines 13-20). 
Applicant’s specification at paragraph [0044] states that raised areas may be called knuckles and recessed areas may be called pillows, or vice versa. Therefore, as a matter of claim interpretation, a raised area may be either of a knuckle or a pillow, and a recessed area may be either of a knuckle or pillow.
Ficke chooses to call the raised areas pillows, analogous to Applicant’s claimed knuckle, and the recessed areas knuckles, analogous to Applicant’s claimed pillows.
Ficke teaches that the softening agent may be applied in a pattern, such as by printing, but does not explicitly state that the softening agent is isolated to either their pillows (Applicant’s ‘knuckles’) or their knuckles (Applicant’s ‘pillows’).
Ficke is silent with respect to the softening agent being disposed specifically on the raised (‘knuckle’) regions and to the softening agent being a metathesized unsaturated polyol ester. 
Ficke and Vinson are related in the field of paper products that have been creped or otherwise embossed and have had softening agents applied. Vinson teaches that when the softening agent is applied to the surface of the raised portions of the web, lower/smaller amounts of softening agent may be utilized (Vinson col. 6, lines 12-34). It would therefore be obvious to one of ordinary skill in the art to modify the location of the targeted location softening agent of Ficke to be particularly at the surface of the raised portions of the web as taught by Vinson because this would allow for a softened web which requires less softening agent.
Ficke in view of Vinson remains silent with respect to the softening agent being a metathesized unsaturated polyol ester.
Ficke in view of Vinson and Cohen are related in the field of personal care items. Cohen teaches a metathesized natural oil (Cohen abs, para [0002]) where the oil may be obtained from natural oils such as vegetable oil, algae oil, and animal fats (Cohen para [0009]). Further examples of the oils are canola, rapeseed, coconut, corn, cottonseed, olive, palm, peanut, safflower, sesame, soybean, sunflower, linseed, palm kernel, jatropha, mustard, pennycress, camelina, and castor (Cohen para [0009]). The metathesized oil has a number average molecular weight of from about 100 g/mol to about 150,000 g/mol, a weight average molecular weight of about 1,000 g/mol to about 100,000 g/mol, a z-average molecular weight of from about 5,000 g/mol to about 1,000,000 g/mol, a polydispersity of from about 1 to about 20 (Cohen para [0073]), metathesis repeating units of the polyol ester is from 1 to 100 (Cohen para [0028]), and where the metathesized unsaturated polyol ester comprises a metathesis tetramer (Cohen para [0023]). The oils may be metathesized one or more times (Cohen para [0072]). The metathesized oils may be incorporated into wipes, softeners and other uses (Cohen para [0077-0078]). Cohen further teaches that the metathesized oils are an environmentally friendly alternative to petroleum derived hydrocarbons (Cohen para [0002]). It would be obvious to one of ordinary skill in the art to apply the metathesized natural oil of Cohen to the surface of the fiber web of Ficke in view of Vinson as an environmentally friendly alternative to petroleum based materials.
Finally, as Ficke in view of Vinson in further view of Cohen teaches the same metathesized polyol ester from the same base oils as above for claim 17, the metathesized polyol esters of Cohen would be expected to have an overlapping iodine value as claimed.
Regarding claim 18, Ficke in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 17. Ficke teaches applying at least 20 pounds of softening agent per ton of surface fibers (Ficke column 4, lines 39-43).
Regarding claim 19, Ficke in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 17. Ficke teaches additional lotions may be included at the surface of the fiber structure (Ficke column 5, lines 1-11, 20-44).
Regarding claim 20, Ficke in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 17. Ficke teaches inclusion quaternary ammonium compounds (Ficke column 5, lines 9-11; column 14, lines 59-65).

Response to Arguments
Applicant's arguments filed 6/24/21 have been fully considered but they are not persuasive.
Applicant argues that none of Ficke, Vinson, or Cohen teach a second softening composition comprising either a silicone or a non-metathesized polyol ester. The Examiner respectfully disagrees, and notes that, as in the rejection above, the primary reference Ficke teaches one or more softening agents, including silicone softening agents (Ficke col 2, ln 28-37; col 5, ln 1-11; col 28, ln 50-58). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        7/14/21


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781